I must respectfully dissent and would affirm the finding of the trial court. The majority has correctly described the duty owed by business owners to business invitees. In this case appellant was unable to describe what caused the fall. Appellee described diligent efforts to clean up oil and its continued diligent observation. Appellee also put in place warning signs of a slippery floor.
The majority also correctly stated that where a plaintiff is unaware of what caused the fall (as in this case), the plaintiff must produce evidence as to proximate cause which demonstrates some negligent act or omission.
I believe as a matter of law appellee had shown it had met the standard of care owed by a business owner to a business invitee in this case. To require a higher standard of care would make a business owner the insurer of the safety of business invitees.